Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.
             DISTRICT OF COLUMBIA COURT OF APPEALS


No. 20-BG-183

IN RE JAMES MICHAEL FARRELL
                                                                          2017 DDN 14
A Disbarred Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 250878

BEFORE: Glickman and Thompson, Associate Judges, and Washington, Senior
        Judge.

                                           O R D E R1
                                      (FILED- April 1, 2021)

       On consideration of the certified order from the state of Pennsylvania
disbarring respondent from the practice of law in that jurisdiction by consent; this
court’s February 28, 2020, order suspending respondent pending resolution of this
matter and directing him to show cause why reciprocal discipline should not be
imposed; no response having been filed; the statement of Disciplinary Counsel; and
it appearing respondent has not filed his D.C. Bar R. XI, §14(g) affidavit, it is

      ORDERED that James Michael Farrell is hereby disbarred from the practice
of law in the District of Columbia, nunc pro tunc to March 10, 2017. It is

      FURTHER ORDERED that for purposes of reinstatement respondent’s
disbarment will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14(g).

                                           PER CURIAM

1 This order amends the order issued on June 30, 2020, to reflect the effective date respondent’s reciprocal
discipline in the state of Pennsylvania.